Winslow, J.
The sum and substance of the supposed defense of payment is that the cashier agreed with the defendants when they gave the notes in suit that he would pay *268them when they fell due, and that they supposed he did pay them, but the fact is undisputed that he'did not pay them. It seems needless to say that this state of facts constitutes no defense. The agreement of the cashier with a borrower at the bank that he will pay the note when it falls due, and his statement to the debtor that he has paid it when due, cannot constitute payment. There must have been actual payment.
By the Court:— Judgment affirmed.